Citation Nr: 1727438	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for generalized anxiety disorder.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating higher than 10 percent for left shoulder superior labral anterior posterior tear status post repair with degenerative changes.

4.  Entitlement to an initial compensable rating for left shoulder scars status post surgery.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified before the undersigned at a February 2012 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with the record.  The Veterans Law Judge who conducted the February 2012 hearing is no longer employed at the Board.  The Veteran was informed of that in a February 2017 letter and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2016).  That notification informed the Veteran that if he did not respond, it would be assumed that she did not want an additional hearing.  The Veteran did not respond, and the request for hearing is deemed satisfied.

These matters were remanded by the Board for additional development in May 2014.  

The issues of entitlement to increased ratings for a left shoulder disability, scar, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder has been manifested by symptoms that are indicative of occupational and social impairment, with reduced reliability and productivity. Symptoms include anxiety attacks and sleep disturbances.  However, symptoms leading to occupational and social impairment deficiency in most areas such as work, school, family, relations, judgment, thinking, and mood have not been demonstrated.

2  The Veteran's GERD has been characterized by pyrosis and epigastric distress, but these symptoms have not been accompanied by substernal or arm or shoulder pain and are not productive of considerable impairment of health.  His GERD symptoms have been controlled by medication and have been stable.

3.  The Veteran's irritable bowel syndrome is manifested by diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1. The criteria for rating in excess of 50 percent for the Veteran's service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a rating of 30 percent, but no higher, for GERD and IBS have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7399-7346, 7319 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in February 2010. 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that the duty to assist requirements have been fulfilled as to the claims decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims for entitlement to increased ratings for generalized anxiety disorder and GERD with IBS.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

A. Increased Rating-Generalized Anxiety Disorder

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected psychiatric disability is currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  A General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

An August 2009 VA examination report shows the Veteran experienced anxiety, panic attacks, impaired sleep, fatigue, restlessness, and irritability.  The Veteran reported that he was currently not employed but had a job lined up when he returned to Utah.  He reported that he did not get along well with co-workers and supervisors.  He had been working for two years at his most recent job.  The Veteran reported emotional lability that made it difficult to complete tasks.  He was not married and had no children.  No significant relationship was noted.  He reported having one close friend but was moving to Utah where he had several close friends.  He reported being active in leisure and social activities.  The Veteran denied assaultiveness.  Suicidal ideation with no intent or plan was noted.  Mental status examination showed no impairment of thought process; no delusions or hallucinations; no inappropriate behavior; normal hygiene; no memory loss or impairment; no obsessive or ritualistic behavior; normal speech; and no impaired impulse control; although the examiner noted panic attacks; sleeping impairment; depression and moderate anxiety; and restlessness, fatigue, and irritability.  The Veteran was diagnosed with a general anxiety disorder and assigned a GAF of 60.  The examiner remarked that the Veteran experienced moderate occupational impairment causing reduced reliability and productivity due to anxiety, panic attacks, and emotional lability at work that impaired his ability to complete tasks.  No social impairment was noted by the examiner.  

VA treatment records from January 2010 through December 2014 show that the Veteran received regular individual therapy sessions and mental status examinations.  The major symptom noted during this time was anxiety treated with medication.  

A January 2010 VA treatment record showed that the Veteran reported taking Xanax for generalized anxiety disorder.  He denied suicidal and homicidal thoughts.  A February 2010 VA treatment record assessed the Veteran with a GAF score of 45.  The Veteran reported no depression, suicidal or homicidal thoughts, or psychotic symptoms.  Mental status examination showed the Veteran was anxious.  

A November 2011 VA examination report shows that the Veteran was living with a roommate having one or two friends he could rely on for help.  He reported spending time with friends on the weekends hiking, going to movies, watching television, and attending the occasional concert.  The Veteran's reported hobbies were hiking and chalk painting.  The Veteran reported that he was unemployed and at his last job had issues with his boss and co-workers.  The Veteran was noted to be independent for all basic activities of daily living.  He reported that awoke at 3:30 AM and slept for only 2 to 4 hours per night.  The examiner reported that the Veteran's mental health difficulties did not render him unable to secure or maintain substantially gainful physical or sedentary employment, and that he would be best suited for a job where he has minimal interaction with employees.  The Veteran reported that his symptoms destroyed his social life, and occupationally he reported that interpersonal difficulties made it difficult for him to tolerate work environments.  Mental status examination showed that he was casually dressed with a noticeable body odor.  He was alert, and oriented to all four spheres.  Memory was noted to be unimpaired.  Speech was noted to be appropriate but it was noted to be pressured at certain points.  Responses were tangential, vague regarding issues at hand, and littered with irrelevant details.  Thought content was normal.  No hallucinations, delusions, obsessions, dissociations, or intent to harm himself or others was noted.  Thought process was disturbed.  Insight was limited.  Affect was euthymic.  The Veteran was assigned a GAF score of 55.  

A July 2012 VA treatment record shows that the Veteran was assessed with anxiety and assigned a GAF score of 45.  Mental status examination showed normal appearance; appropriate behavior; normal motor movements; normal speech; baseline affect; no delusions, preoccupations, obsessions, compulsions, phobias, suicidal/homicidal ideations, and no overt psychotic tangential or psychotic thoughts; he was fully alert and oriented; memory was intact; and judgement was noted to be goal driven.  

A July 2013 VA treatment record shows that the Veteran denied suicidal ideations but an increase in distress.  Panic symptoms were reported due to recent stress at school and with finances.  In addition, emotional sequelae of having an extended period between psychotherapy sessions were also a focus of the session.

A December 2014 VA treatment record shows that the Veteran exhibited no major psychotherapy themes.  His affect was full; no concerning thought content was reported.  The Veteran was having mounting anxiety in the context of a new romantic relationship.  Additionally, the VA psychologist drafted a letter to the Veteran's college noting that the Veteran had shown increased investment, motivation, and productivity in his psychotherapy work which coincided with his enrollment where he pursued a general education requirements along with a 25 hour per week work study position with VA.  The Veteran was noted to have a reduction in panic attacks, increased ability to manage competing demands on his time, a great capacity for self-reflection, and deep emotionality.  

A February 2015 VA examination report shows that the Veteran reported multiple panic attacks per day, but the examiner noted the description of these appeared to be more consistent with anxiety attacks with self-criticism.  The Veteran reported being in college full time and living with his girlfriend.  The Veteran described this relationship as good with her and various others living in the household.  The Veteran reported going to school and being very busy due to involvement in student counsel and work-study with VA.  The Veteran also reported occasionally volunteering to help his mother who is a teacher.  He reported no difficulty shopping or traveling.  He reported that he did laundry for himself and his girlfriend, cooked, and did not go out to eat as he was budgeting his money.  He was independent with personal care and finances.  He reported suicidal ideations for two months that he described as an intellectual option but did not appear to be a danger to himself.  He denied any intent or plan to harm himself and had no history of suicidal attempts.  The Veteran denied any current medication or psychiatric admissions.  The Veteran also reported missing multiple individual therapy sessions due to school commitments.  The examiner noted that the Veteran's GAF score would be 65 if diagnosed under the DSM-IV.  The examiner also remarked that the Veteran would be capable of performing at least one 4-step complex task over an 8-hour work day with routine breaks and a non-confrontational supervisor, based on his reported involvement with student body in college, attending college, and reported functioning in the examination.  The examiner noted that the Veteran had mild memory difficulty on formal assessment but memory, concentration, and attention appeared to be intact in the body of the examination.  The Veteran did report that he failed some of his classes last semester but indicated it was due to a shift in higher level work at the same time as he was involved in student body and adjusting to a new romantic relationship.  He reported that he had to cut down on involvement and some of his work hours to focus more on studies.  The VA examiner remarked that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Symptoms were noted as depressed mood, anxiety, panic attacks more than once per week, and chronic sleep impairment.

The Board finds that the evidence of record does not support an initial rating higher than the assigned 50 percent rating.  The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as panic attacks more than once per week, chronic sleep impairments, and disturbances of motivation and mood.  The Veteran has during the period on appeal acknowledged feelings of irritability with some of his co-workers prior to enrolling in college.  No homicidal or suicidal ideations were noted.  Additionally there were no violent outburst or inappropriate behavior noted.  Moreover, the evidence does not indicate, nor has the Veteran ever reported, that his service-connected psychiatric disability has been manifested by symptoms such as persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene that would cause occupational and social impairment with deficiencies in most areas.  Additionally, the Board notes that the Veteran has had multiple normal mental status examinations, with his major symptoms noted to be anxiety, panic attacks, and chronic sleep impairment.

With respect to the Veteran's GAF scores of 60, 45, 55, and 65, which contemplate mild to serious to impairment in several areas, the Board notes that according to the DSM-IV, a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's symptomatology fell into a range of greater severity, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies or met the level of severity of symptomatology for an initial rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating, including consideration of disturbance of mood and panic attacks more than once per week.  The Board finds it significant that the Veteran during this appeal was enrolled in college, active with extracurricular activities at school, participated in a work study program with VA, and started a new relationship. 

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran has consistently reported anxiety, he still maintained an active social life with a new relationship started during the course of the appeal.  Additionally, the Veteran also reported participating in a work study program with VA while he was enrolled in college.  This evidence shows that there has not been occupational and social impairment with deficiencies in most areas.  The evidence does not show any suicidal ideation, with the exception of a passive thought reported; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or inability to establish and maintain effective relationships.  While there may be some anxiety, panic attacks, and irritability symptoms noted during this period of the appeal, the extent of those symptoms are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating. 

Consequently, the Board finds that the weight of the evidence is against granting an initial rating in excess of 50 percent for generalized anxiety disorder.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD and IBS

The RO has rated the Veteran's GERD with IBS as 10 percent disabling under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Here, the Veteran's disability was rated by analogy under 7346 for hiatal hernia.

Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations production of severe impairment of health.  A 30 percent evaluation is provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is provided with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

With regards to the Veteran's IBS, under Diagnostic Code 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is evaluated as noncompensably disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision for an initial disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

A May 2010 VA treatment record shows that the Veteran was treated for persistent diarrhea.  He reported that he had diarrhea for at least two years.  The Veteran reported 8 to 12 bowel movements per day when having diarrhea.  Abdominal pain was not reported by the Veteran.  He also denied flushing, sweating, or antibiotic use.  He also denied weight loss and decreased appetite.  The Veteran also reported symptoms of reflux for which he was using Protonix and Tums for treatment.  The Veteran was assessed with chronic diarrhea for about 2 years with no alarming symptoms.  No blood in bowel movements noted.  

A January 2011 VA treatment record shows that the Veteran reported diarrhea with flare ups lasting two to three days then constipation for two to three days.  No abdominal pain, blood in stools, or weight loss was noted.  The Veteran reported that GERD symptoms were better with medication.  A good appetite was also reported.  

A February 2012 VA treatment record shows that the Veteran reported one very soft bowel movement in the mornings with no blood in the stool.  He reported that when stressed his bowel movements increased.  The Veteran's GERD was noted to be decently controlled with medication.  He reported that stress caused flare ups.  Nausea also was present.  He reported waking up in the early morning with reflux.  

A March 2015 VA examination report shows that the Veteran was diagnosed with GERD.  He was being treated with bicarbonate antacids as needed and was no longer on prescription medication.  Symptoms were noted as infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, nausea, and sleep disturbance caused by GERD.  These symptoms were noted to occur 4 or more time per year lasting less than one day.  The examiner noted that the Veteran was not assessed with an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  Regarding IBS, the examiner reported the Veteran was first diagnosed with IBS in March 2008.  The examiner noted colonoscopies in 2009 and 2011 with the only finding being IBS.  Additionally, the Veteran was treated in March 2011 with a diagnosis of IBS, predominantly producing diarrhea, but sometimes constipation.  The Veteran reported using Loperamide for diarrhea, and Ducosate and Sennosides for constipation when he has that.  The Veteran also has had occasional nausea, treated with Phenergan or Zofran.  The Veteran reported during the examination with complaints of occasional episodes of diarrhea which he treats with Loperamide and diet modification.  Episodes of bowel disturbances with abdominal distress, or exacerbation or attacks of intestinal condition, were noted as occasional.  Flare ups were noted with diarrhea up to 6 times per day, lasting for a week about every other month, usually brought on by stress.  These flare ups occurred for 6 months in the last 12 months.  No weight loss attributed to the IBS was noted.  Similarly, no malnutrition, serious complaints, or general health effects due to the intestinal condition were noted.  Impact on work was that due to frequent diarrhea, he would need to be near a bathroom.  

After a review of the evidence of record the Board finds that a rating in excess of 10 percent for the Veteran's GERD is not warranted, as symptoms are not of the severity required for the next higher rating of 30 percent under Diagnostic Code 7346. The Board notes that during the period on appeal, the Veteran's GERD symptoms were noted as reflux and some nausea, which he has reported has been well controlled with medication.  In the most recent VA examination, it was noted that the Veteran's symptoms of GERD occurred 4 or more times per year lasting one day.  Additionally, the Veteran reported that he no longer required prescription medication but used antacids as needed.  There is no evidence reported by the Veteran or shown in the VA treatment records that show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health which is required for the next higher rating.  Thus a rating in excess of 10 percent for GERD under Diagnostic Code 7346 is not warranted.  

The Board also notes, however, that the Veteran has been diagnosed with IBS, and has reviewed the remaining diagnostic codes relating to disabilities of the digestive system and finds that the symptoms noted in the record for IBS also warrant a rating of 30 percent under Diagnostic Code 7319.  Here, the Board notes that the Veteran has reported and been assessed with constant diarrhea or constipation.  In the most recent March 2015 VA examination report, the Veteran reported have flare ups occurring once per month lasting a week resulting in diarrhea 6 times per day.  The Board finds that this is evidence that the Veteran has severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, to warrant a next higher rating of 30 percent.  

The Board notes that a maximum 30 percent evaluation is assignable under Diagnostic Code 7319.  The only other potentially applicable Diagnostic Code relative to gastrointestinal disabilities which might pertain to the Veteran's specific symptomatology which would offer a higher disability rating is Diagnostic Code 7323, for ulcerative colitis.  Ulcerative colitis which is severe and results in numerous attacks per year productive of malnutrition is rated as 60 percent disabling; symptoms which are pronounced and result in marked malnutrition, anemia, and general debility are rated as 100 percent disabling.  In this instance, however, the record does not show that the Veteran's IBS results in any malnutrition or other debility, so the provisions of Diagnostic Code 7323 are not for application. 

The Veteran's IBS symptoms are consistent with the disability picture described for a 30 percent rating, specifically numerous episodes of diarrhea with alternating constipation.  Under Diagnostic Code 7319, no higher disability rating is warranted. Moreover, no other rating criteria for gastrointestinal disabilities are applicable, based on the symptoms exhibited by the Veteran.  As such, the Veteran is entitled to a 30 percent evaluation, but not higher, for his IBS.  38 C.F.R. § 4.114, Diagnostic Code 7399-7319 (2016). Further, as noted above, 38 C.F.R. prohibits combining multiple ratings under Diagnostic Codes 7301 to 7329; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348. Because the Board is herein assigning a 30 percent rating under Diagnostic Code 7319 for IBS, a separate 10 percent rating under Diagnostic Code 7346 for GERD is not available. 


The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial rating higher than 50 percent for generalized anxiety disorder is denied.

Entitlement to an initial rating of 30 percent, but no higher, for GERD and IBS is granted.


REMAND

The Board notes that a remand is required regarding the issue of entitlement to an increased rating for a left shoulder superior labral anterior posterior tear status post repair with degenerative changes.  Although a VA examination was conducted in March 2015, recent case law renders that examination inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examination appears insufficient to assess the Veteran's left shoulder range of motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the left shoulder disability.

With regards to the Veteran's claim for TDIU and left shoulder scar, the Board finds that these claims are inextricably intertwined with the pending claims for increased ratings for a left shoulder disability as well as the now-increased rating for GERD and IBS.  As the assigned ratings for the GERD and IBS, and any allowance of the increased rating claims remanded herein, could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination of his left shoulder.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

A) Identify any and all orthopedic manifestations associated with the Veteran's service-connected left shoulder disability and fully describe the extent and severity of those manifestations. 

B) Report the Veteran's range of left and right shoulder motion in degrees.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C) Determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

D) Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the left shoulder.

E) Determine whether there is dislocation; nonunion, with or without loose movement; or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

F) The examiner should identify all symptoms and impairment associated with the residuals of the left shoulder surgery, noting the frequency and severity of symptoms and the size and characteristics of the scar found.

G) The examiner must also discuss the functional effects of the Veteran's left shoulder orthopedic and scar disabilities. 

2.  Then, readjudicate the claims, to include entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


